Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN

GREATER DELAWARE VALLEY SAVINGS BANK

(doing business as Alliance Bank)

and

Dennis D. Cirucci

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated this
19th day of September 2012 between Greater Delaware Valley Savings Bank, a
Pennsylvania-chartered savings bank doing business as Alliance Bank (the
“Bank”), and Dennis D. Cirucci (the “Executive”). The Bank is a wholly owned
subsidiary of Alliance Bancorp, Inc. of Pennsylvania, a Pennsylvania corporation
(“Alliance Bancorp”). Alliance Bancorp and the Bank are collectively referred to
herein as the “Employers”.

 

WITNESSETH

 

WHEREAS, the Executive is presently employed as the President and Chief
Executive Officer of each of the Employers;

 

WHEREAS, the Bank desires to be ensured of the Executive’s continued active
participation in the business of the Employers;

 

WHEREAS, the Bank and the Executive have previously entered into an employment
agreement originally dated June 21, 2001, as amended and restated on May 21,
2008 (the “Prior Agreement”);

 

WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
update the agreement in several respects; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.          Definitions. The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:

 

(a)         Annual Compensation. The Executive’s “Average Annual Compensation”
for purposes of this Agreement shall be deemed to mean the average level of
compensation paid to the Executive by the Employers or any subsidiary thereof
during the most recent five taxable years preceding the year in which the Date
of Termination occurs and which was either (i) included in the Executive’s gross
income for tax purposes, including but not limited to Base Salary, bonuses and
amounts taxable to the Executive under any qualified or non-qualified employee
benefit plans of the Employers, or (ii) deferred at the election of the
Executive.

 

 

 

 

(b)         Base Salary. “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.

 

(c)         Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or a material breach of any provision of this Agreement.

 

(d)         Change in Control. “Change in Control” shall mean a change in the
ownership of Alliance Bancorp or the Bank, a change in the effective control of
Alliance Bancorp or the Bank or a change in the ownership of a substantial
portion of the assets of Alliance Bancorp or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.

 

(e)         Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(f)          Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for Disability, the date on
which the Notice of Termination is given, and (ii) if the Executive’s employment
is terminated for any other reason, the date specified in the Notice of
Termination.

 

(g)         Disability. Termination by the Employers of the Executive’s
employment based on “Disability” shall mean termination because of any medically
determinable physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Employers or any subsidiary or, if no such plan applies, which would qualify
the Executive for disability benefits under the Federal Social Security System,
provided that in each case the medically determinable physical or mental
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.

 

(h)         Good Reason. Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based upon
the occurrence of any of the following events:

 

(i)          any material breach of this Agreement by the Bank, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities as prescribed in Section 2, or (C) any
requirement that the Executive report to a corporate officer or employee of the
Employers instead of reporting directly to the Boards of Directors of the
Employers, or

 

2

 

 

(ii)         any material change in the geographic location at which the
Executive must perform his services under this Agreement;

 

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employers within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employers shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employers received the written
notice from the Executive. If the Employers remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Employers do not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

 

(i)          IRS. IRS shall mean the Internal Revenue Service.

 

(j)          Notice of Termination. Any purported termination of the Executive’s
employment by the Bank for any reason, including without limitation for Cause,
Disability or Retirement, or by the Executive for any reason, including without
limitation for Good Reason, shall be communicated by a written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Bank’s termination of the Executive’s employment for Cause,
which shall be effective immediately; and (iv) is given in the manner specified
in Section 10 hereof.

 

(k)          Retirement. “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.

 

2.           Term of Employment.

 

(a)          The Bank hereby employs the Executive as its President and Chief
Executive Officer, and the Executive hereby accepts said employment and agrees
to render such services to the Bank on the terms and conditions set forth in
this Agreement. The initial term of this Agreement shall expire on June 30,
2015, subject to earlier termination as provided herein. Beginning on June 30,
2013, and on each annual anniversary thereafter, the term of this Agreement
shall be extended for a period of one year (such that at any time thereafter the
remaining term of this Agreement shall be from one to two years), provided that
neither the Bank nor the Executive has given notice to the other party hereto in
writing at least 60 days prior to such June 30 annual anniversary date that the
term of this Agreement shall not be extended further. References herein to the
term of this Agreement shall refer to both the initial term and such extended
terms. The Board of Directors of the Bank shall review on a periodic basis (and
no less frequently than annually) whether to permit further extensions of the
term of this Agreement. If either party hereto gives timely notice that the term
will not be extended as of any June 30 annual anniversary date, then this
Agreement shall terminate at the conclusion of its remaining term. As part of
such review, the Board of Directors shall consider all relevant factors,
including the Executive’s performance hereunder, and shall either expressly
approve further extensions of the term of this Agreement or decide to provide
notice to the contrary.

 

3

 

 

(b)         During the term of this Agreement, the Executive shall perform such
executive services for the Bank as may be consistent with his titles and from
time to time assigned to him by the Bank’s Board of Directors.

 

3.          Compensation and Benefits.

 

(a)          The Bank shall compensate and pay the Executive for his services
during the term of this Agreement at a minimum base salary of $300,000 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Bank’s Board of Directors and may not be decreased without
the Executive’s express written consent. In addition to his Base Salary, the
Executive shall be entitled to receive during the term of this Agreement such
bonus payments as may be determined by the Bank’s Board of Directors.

 

(b)         During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, restricted stock grant plan,
employee stock ownership, or other plans, benefits and privileges given to
employees and executives of the Employers, to the extent commensurate with his
then duties and responsibilities, as fixed by the Boards of Directors of the
Employers. The Bank shall not make any changes in such plans, benefits or
privileges which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
executive officers of the Employers and does not result in a proportionately
greater adverse change in the rights of or benefits to the Executive as compared
with any other executive officer of the Employers. Nothing paid to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 3(a) hereof.

 

(c)         During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Boards of Directors of the Employers. The Executive shall not be
entitled to receive any additional compensation from the Bank for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Boards of
Directors of the Employers.

 

(d)         In the event the Executive’s employment is terminated due to
Disability or Retirement, the Bank shall provide continued life, medical, dental
and disability coverage substantially similar to the coverage maintained by the
Employers for the Executive immediately prior to his termination, in each case
subject to Sections 3(f) and 3(g) below. Such coverage shall be provided for the
period otherwise remaining in the term of this Agreement but for such Disability
or Retirement; however, nothing contained in this Agreement shall reduce any
rights the Executive may have to continuation of insurance coverage beyond the
period otherwise remaining in the term of this Agreement pursuant to any policy
of the Employers in existence from time to time.

 

4

 

 

(e)          In the event of the Executive’s death during the term of this
Agreement, the Bank shall provide to the Executive’s spouse until such spouse
reaches age 65 continued medical and dental coverage substantially similar to
the coverage maintained by the Employers for the Executive immediately prior to
his death, subject to Sections 3(f) and 3(g) below.

 

(f)          In the event that the continued participation of the Executive
and/or his spouse or other dependents in any group insurance plan as provided in
Section 3(d) or 3(e) is barred or would trigger the payment of an excise tax
under Section 4980D of the Code, or during such period any such group insurance
plan is discontinued, then the Bank shall at its election either (i) arrange to
provide the Executive (or his spouse in the case of coverage under Section 3(e))
with alternative benefits substantially similar to those which the Executive (or
his spouse in the case of coverage under Section 3(e)) was entitled to receive
under such group insurance plans immediately prior to the Date of Termination,
provided that the alternative benefits do not trigger the payment of an excise
tax under Section 4980D of the Code, or (ii)         pay to the Executive (or
his spouse in the case of coverage under Section 3(e)) within 10 business days
following the Date of Termination (or within 10 business days following the
discontinuation of the benefits if later) a lump sum cash amount equal to the
projected cost to the Bank of providing continued coverage to the Executive (or
his spouse in the case of coverage under Section 3(e)), with the projected cost
to be based on the costs being incurred immediately prior to the Date of
Termination (or the discontinuation of the benefits if later), as increased by
10% each year. If the time period for making the lump sum cash payment under
this Section 3(f) commences in one calendar year and ends in the succeeding
calendar year, then the payment shall not be paid until the succeeding calendar
year.

 

(g)         (i) Any insurance premiums payable by the Bank or any successor
pursuant to Sections 3(d), 3(e) or 3(f) shall be payable at such times and in
such amounts (except that the coverage pursuant to Section 3(e) above shall be
based on the costs of providing individual spousal benefits) as if the Executive
was still an employee of the Bank, subject to any increases in such amounts
imposed by the insurance company or COBRA, and (ii) the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid by the Bank in any other
taxable year.

 

4.          Expenses. The Bank shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employers, including,
but not by way of limitation, automobile expenses and other traveling expenses,
and all reasonable entertainment expenses (whether incurred at the Executive’s
residence, while traveling or otherwise), subject to such reasonable
documentation and other limitations as may be established by the Boards of
Directors of the Employers. If such expenses are paid in the first instance by
the Executive, the Bank shall reimburse the Executive therefor. Such
reimbursement shall be paid promptly by the Bank and in any event no later than
March 15 of the year immediately following the year in which such expenses were
incurred.

 

5

 

 

5.           Termination.

 

(a)          The Bank shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement,
and the Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.

 

(b)         In the event that (i) the Executive’s employment is terminated by
the Bank for Cause or (ii) the Executive terminates his employment hereunder
other than for Disability, Retirement, death or Good Reason, the Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination.

 

(c)          In the event that the Executive’s employment is terminated as a
result of Disability or Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination except as provided in Section 3 hereof.

 

(d)         In the event that either before or after a Change in Control (y) the
Executive’s employment is terminated by the Bank for other than Cause,
Disability, Retirement or the Executive’s death or (z) such employment is
terminated by the Executive for Good Reason, then the Bank shall:

 

(i)          pay to the Executive, in a lump sum within ten business days
following the Date of Termination, a cash severance amount equal to three (3)
times the Executive’s Average Annual Compensation;

 

(ii)        maintain and provide for a period ending at the earlier of (y) the
expiration of the remaining term of this Agreement as of the Date of Termination
or (z) the date of the Executive’s full-time employment by another employer
(provided that the Executive is entitled under the terms of such employment to
benefits substantially similar to those described in this subparagraph (ii)), at
no cost to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, and disability
insurance plans offered by the Employers in which the Executive was
participating immediately prior to the Date of Termination, in each case subject
to clauses (iii) and (iv) of this Section 5(d);

 

(iii)        In the event that the continued participation of the Executive in
any group insurance plan as provided in clause (ii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during such period any such group insurance plan is discontinued, then
the Bank shall at its election either (A) arrange to provide the Executive with
alternative benefits substantially similar to those which the Executive was
entitled to receive under such group insurance plans immediately prior to the
Date of Termination, provided that the alternative benefits do not trigger the
payment of an excise tax under Section 4980D of the Code, or (B) pay to the
Executive within 10 business days following the Date of Termination (or within
10 business days following the discontinuation of the benefits if later) a lump
sum cash amount equal to the projected cost to the Bank of providing continued
coverage to the Executive, with the projected cost to be based on the costs
being incurred immediately prior to the Date of Termination (or the
discontinuation of the benefits if later), as increased by 10% each year;

 

6

 

 

(iv)        (A) Any insurance premiums payable by the Bank or any successor
pursuant to Sections 5(d)(ii) or (iii) shall be payable at such times and in
such amounts as if the Executive was still an employee of the Bank, subject to
any increases in such amounts imposed by the insurance company or COBRA, with
the Bank paying the full amount of such premiums, including any employee portion
of the premiums that the Executive would have been required to pay if he was
still an employee of the Bank, and (B) the amount of insurance premiums required
to be paid by the Bank in any taxable year shall not affect the amount of
insurance premiums required to be paid by the Bank in any other taxable year;
and

 

(v)         pay to the Executive, in a lump sum within thirty (30) days
following the Date of Termination, a cash amount equal to the projected cost to
the Employers of providing benefits to the Executive until the expiration of the
remaining term of this Agreement as of the Date of Termination pursuant to any
other employee benefit plans, programs or arrangements offered by the Employers
in which the Executive was entitled to participate immediately prior to the Date
of Termination (excluding (w) stock option and restricted stock plans of the
Employers, (x) bonus and other items of cash compensation included in Average
Annual Compensation, (y) retirement plans of the Employers and (z) other
benefits, or portions thereof, included in Average Annual Compensation), with
the projected cost to the Employers to be based on the costs incurred for the
calendar year immediately preceding the year in which the Date of Termination
occurs and with any automobile-related costs to exclude any depreciation on
Bank-owned automobiles.

 

(e)          Notwithstanding any other provision contained in this Agreement, if
either (i) the time period for making any cash payment under Section 5(d)(iii)
commences in one calendar year and ends in the succeeding calendar year or (ii)
in the event any payment under this Section 5 is made contingent upon the
execution of a general release and the time period that the Executive has to
consider the terms of such general release (including any revocation period
under such release) commences in one calendar year and ends in the succeeding
calendar year, then the payment shall not be paid until the succeeding calendar
year.

 

6.           Payment of Additional Benefits under Certain Circumstances.

 

(a)          If the payments and benefits pursuant to Section 5 hereof, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Employers, would constitute a “parachute payment” as
defined in Section 280G(b)(2) of the Code (the “Initial Parachute Payment”) and
thus trigger an excise tax under Section 4999 of the Code, then the Bank shall
pay to the Executive, in a lump sum within ten business days following the Date
of Termination, a cash amount (the “Gross-Up Amount”) such that, after payment
of all federal, state and local income and employment-related taxes (including
Social Security and Medicare taxes, and reflecting the phase-out of deductions
and the Executive’s ability to deduct certain of such taxes) and any additional
excise tax under Section 4999 of the Code in respect of the Gross-Up Amount
payment, the Executive shall be in the same after-tax position as if no excise
tax had been imposed by Section 4999 of the Code on the Initial Parachute
Payment.

 

7

 

 

(b)         Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the initial Gross-Up Amount
under Section 6(a) was either understated or overstated, then the Bank’s
independent tax counsel or accountants shall determine the amount (the
“Adjustment Amount”) which either the Executive must pay to the Bank or the Bank
must pay to the Executive in order to put the Executive (or the Bank, as the
case may be) in the same position the Executive (or the Bank, as the case may
be) would have been if the actual Gross-Up Amount had been equal to the Gross-Up
Amount initially paid. In determining the Adjustment Amount, the independent tax
counsel or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive’s benefit. As soon as practicable after the
Adjustment Amount has been so determined, and in no event more than thirty (30)
days after the Adjustment Amount has been so determined, the Bank shall pay the
Adjustment Amount to the Executive or the Executive shall repay the Adjustment
Amount to the Bank, as the case may be.

 

(c)          In each calendar year that the Executive receives payments of
benefits under this Section 6, the Executive shall report on his state, local
and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Bank as
described above. The Bank shall indemnify and hold the Executive harmless from
any and all losses, costs and expenses (including without limitation, reasonable
attorneys’ fees, interest, fines and penalties) which the Executive incurs as a
result of so reporting such information, with such indemnification to be paid by
the Bank to the Executive as soon as practicable and in any event no later than
March 15 of the year immediately following the year in which the amount subject
to indemnification was determined. The Executive shall promptly notify the Bank
in writing whenever the Executive receives notice of the institution of a
judicial or administrative proceeding, formal or informal, in which the federal
tax treatment under Section 4999 of the Code of any amount paid or payable under
this Section 6 is being reviewed or is in dispute. The Bank shall assume control
at its expense over all legal and accounting matters pertaining to such federal
tax treatment (except to the extent necessary or appropriate for the Executive
to resolve any such proceeding with respect to any matter unrelated to amounts
paid or payable pursuant to this Section 6) and the Executive shall cooperate
fully with the Employers in any such proceeding. The Executive shall not enter
into any compromise or settlement or otherwise prejudice any rights the Bank may
have in connection therewith without the prior consent of the Bank.

 

(d)         Notwithstanding any other provision contained in this Agreement, if
either (i) the time period for making any cash payment under this Section 6
commences in one calendar year and ends in the succeeding calendar year or (ii)
in the event any payment under this Section 6 is made contingent upon the
execution of a general release and the time period that the Executive has to
consider the terms of such general release (including any revocation period
under such release) commences in one calendar year and ends in the succeeding
calendar year, then the payment shall not be paid until the succeeding calendar
year.

 

8

 

 

7.           Mitigation; Exclusivity of Benefits.

 

(a)          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(ii)(z) hereof.

 

(b)         The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.

 

8.           Withholding. All payments required to be made by the Bank hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Bank may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

9.           Assignability. The Bank may assign this Agreement and its rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which either of the Employers may hereafter merge or
consolidate or to which either of the Employers may transfer all or
substantially all of its respective assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Bank hereunder as fully as if it had been
originally made a party hereto, but may not otherwise assign this Agreement or
its rights and obligations hereunder. The Executive may not assign or transfer
this Agreement or any rights or obligations hereunder.

 

10.         Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Bank: Secretary   Greater Delaware Valley Saving Bank   (doing business
as Alliance Bank)   541 Lawrence Road   Broomall, Pennsylvania 19008     To the
Executive: Dennis D. Cirucci   At his last address on file with   the Employers

 

9

 

 

11.         Non-Solicitation of Employees and Customers. The Executive agrees
that during the term of this Agreement and for the 24-month period immediately
following the Date of Termination (the “Non-Solicitation Period”), the Executive
will not (i) solicit or induce, or cause others to solicit or induce, any
employee of the Bank or any of its affiliates or subsidiaries to leave the
employment of such entities, or (iii) solicit (whether by mail, telephone,
personal meeting or any other means, excluding general solicitations of the
public that are not based in whole or in part on any list of customers of the
Bank or any of its affiliates or subsidiaries) any customer of the Bank or any
of its affiliates or subsidiaries to transact business with any corporation,
partnership or other entity which is engaged in any line of business conducted
by the Bank or any of its affiliates or subsidiaries during the Non-Solicitation
Period, including but not limited to entities which lend money and take
deposits, or to reduce or refrain from doing any business with the Bank or its
affiliates or subsidiaries, or interfere with or damage (or attempt to interfere
with or damage) any relationship between the Bank or its affiliates or
subsidiaries and any such customers.

 

12.         Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Bank’s Board of Directors to sign on its behalf.
No waiver by any party hereto at any time of any breach by any other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. In addition, notwithstanding anything in this Agreement to the contrary,
the Bank may amend in good faith any terms of this Agreement, including
retroactively, in order to comply with Section 409A of the Code.

 

13.        Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

 

14.         Nature of Obligations. Nothing contained herein shall create or
require the Bank to create a trust of any kind to fund any benefits which may be
payable hereunder, and to the extent that the Executive acquires a right to
receive benefits from the Bank hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Bank.

 

15.         Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.         Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

17.        Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.

 

18.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.

 

10

 

 

19.         Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and
the regulations promulgated thereunder, including 12 C.F.R. Part 359.

 

20.         Payment of Costs and Legal Fees and Reinstatement of Benefits. In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (2) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement, within thirty (30) days following the
date such judgment, arbitration or settlement becomes final and non-appealable.

 

21.         Indemnification. The Bank shall provide the Executive (including his
heirs, executors and administrators) with coverage under a standard directors’
and officers’ liability insurance policy at its expense, or in lieu thereof,
shall indemnify the Executive (and his heirs, executors and administrators) to
the fullest extent permitted under Pennsylvania law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank, Alliance Bancorp or any of their
subsidiaries or affiliates (whether or not he continues to be a director or
officer at the time of incurring such expenses or liabilities). Such expenses
and liabilities shall include, but shall not be limited to, judgments, court
costs and attorneys’ fees and the cost of reasonable settlements.

 

22.         Entire Agreement. This Agreement embodies the entire agreement
between the Bank and the Executive with respect to the matters agreed to herein.
All prior agreements between the Bank and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect, including the Prior Agreement.

 

11

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

Attest: GREATER DELAWARE VALLEY   SAVINGS BANK   (doing business as Alliance
Bank)

 

/s/ Kathleen P. Lynch   By: /s/ William E. Hecht Kathleen P. Lynch, Corporate
Secretary     William E. Hecht       Chairman of the Board

 

Attest: EXECUTIVE

 

/s/ Kathleen P. Lynch   By: /s/ Dennis D. Cirucci Kathleen P. Lynch, Corporate
Secretary     Dennis D. Cirucci

 

12

 